DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 is confusing because the strut cannot project outboard since that would require it to be on the second member and the claim requires for the second member to move past the strut.  It appears that “or outboard member” should be deleted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-38, 40,41, 46,50-53 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Canadian Patent (CA 2126904).
Canadian document discloses a joint arrangement for joining first (2,3) and second (22,4,23) longitudinally aligned members, said joint arrangement comprising: at least one strut (28) arranged to project from said first longitudinally aligned member in an inboard manner towards a longitudinal axis of said first longitudinally aligned member or arranged to project from said second longitudinally aligned member in an outboard manner away from a longitudinal axis of said second longitudinally aligned member; said at least one strut comprising a proximal end attached to the member from which it projects and a distal end located away from the proximal end down a length of said member (see Figs 1-3), wherein said at least one strut is resiliently biased such that when not under stress the distal end of said at least one strut is laterally displaced away from said member to which the at least one strut is attached; said distal end being arranged to abut a complementary stop in/on the other member (11,13,14, see Fig. 4) when said second member penetrates said first member, wherein said complementary stop is a recess in the other member or is a projection on the other member, and said respective recess and projection extend around a major portion of the perimeters of the members (see Fig. 4); wherein said at least one strut is a compression strut which acts to resist withdrawal of the second member via compression in the at least one strut.
Re claim 34, wherein: (i) the at least one strut is formed from a sleeve (4) that is attached to the first member or second member (22,23)
(ii) the at least one strut (28) is formed from the wall of the first member or second member (4);
the at least one strut is arranged to project away in an inboard or outboard manner from the respective member from which it is attached such that on penetration of the second member into the first member the second member moves past the proximal end of the at least one strut before reaching the distal end of the at least one strut.
Re claim 35, wherein the at least one strut comprises a plurality of struts arranged on at least one of the members (see Figs. 2,3)
Re claim 36, wherein the at least one strut is cut from the member from which it projects creating a gap in the member which can accommodate the at least one strut when it is pushed towards the member on penetration of the second member into the first member; wherein the at least one strut has a circular hole (41) in at least one corner at a base of the cut which forms the proximal end of the strut.
Re claim 37, wherein the complementary stop on which the distal end of the at least one strut abuts-is formed from a collar attached to the other member (see Fig. 4).
Re claim 38, wherein the member (4) to which the at least one strut is attached comprises an additional stop (considered as another member 28 in Fig. 3), said additional stop being configured to prevent said second member from further penetration into the first member.
Re claim 40, wherein said second member (23,4) has attached to it a third member (22), said third member being the member which penetrates the first member (2,3).
Re claim 41, further comprising a support structure (38) permitting said at least one strut to be adjustably displaced to a desired offset position in both inboard and outboard directions, said support structure further providing positive lateral support to the at least one strut via contact from the first member.
Re claim 46, Canadian document ‘904 (see Figures 2,3) is configured to allow for electrical continuity between the first and second members.
Re claims 50,  wherein the at least one strut includes a hooking feature incorporated into its distal end that is engageable with a complimentary feature on an abutment face mounted on or forming part of the first or second member (see Figs. 2,3,6,7).
Re claim 51, wherein the distal end of the at least one strut and a mating abutment face of the first or second member have a complimentary shallow angle with respect to the perpendicular to an axis of the at least one strut such that on engagement of the inner and outer members the distal end returns towards its initial offset to a variable degree depending on the degree of axial misalignment of the members (see Figs. 2,3,6,7).
Re claim 52, wherein mating collars on the first and second members have a complementary shallow conical taper (see Figs. 1-3).
Re claims 53, wherein the plurality of struts comprise all struts projecting in the same orientation (see Figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document ‘904 in view of Kain et al. ‘190.
Canadian document ‘904 discloses the invention substantially as claimed.  However, 
Canadian document ‘904 is silent about the at least one of the first member comprises
a plurality of stops arranged at different longitudinal distances along the respective first
member to allow for engagement at different depths of penetration of the second
member into the first member. Kain et al. teaches wherein at least one of the first
member comprises a plurality of stops (133,134) arranged at different longitudinal
distances along the respective first member to allow for engagement at different depths
of penetration of the second member into the first member (see Fig. 6). It would have
been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document to have at least one of the first member comprises a plurality of stops arranged at different longitudinal distances along the respective first member to allow for engagement at different depths of penetration of the second member into the first member as taught by Kain et al. since such a modification can control the length of the pile.

Claim(s) 42,43,44,48,54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document ‘904 in view of British document ‘256.
Re claims 42,43, Canadian document ‘904 discloses the invention substantially as claimed. However, Canadian document ‘904 lacks an indicator pin. British document ‘256 teaches an indicator pin (30,32,32’,101-103). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document ‘904 to include an indicator pin as taught by British document ‘256 since such a modification alerts the user of the position of the strut.
Re claim 44, Canadian document ‘904 discloses the invention substantially as claimed. However, Canadian document ‘904 lacks a locking arrangement. British document ‘256 teaches a locking arrangement (30,32,32’,101-103). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document ‘904 to include a locking arrangement as taught by British document ‘256 since such a modification prevents the strut from being displaced.


Re claim 48, Canadian document ‘904 discloses the invention substantially as claimed.
However, Canadian document ‘904 lacks wherein two collars or sleeves plus associated
struts are formed from a single cylinder in a nested arrangement such that when
separated and re-orientated produces two similar sets of collars and associated struts.
British document ‘256 teaches two collars or sleeves plus associated struts are formed
from a single cylinder in a nested arrangement such that when separated and re-
orientated produces two similar sets of collars and associated struts (see Figures). It
would have been considered obvious to one of ordinary skill in the art to modify Canadian document ‘904 to include the nested arrangement as taught by British document since such a modification facilitates the manufacturing of the joint.
Re claim 54, Canadian document ‘904 discloses the invention substantially as claimed.
However, Canadian document ‘904 lacks wherein the plurality of struts comprise at
least one strut projecting in an opposing orientation from at least one of the other struts wherein the opposing orientations comprise alternating directions of projections with the proximal and distal ends of each strut in alternating lengthwise configuration.
British document ‘256 teaches  the plurality of struts comprise at least one strut projecting in an opposing orientation from at least one of the other struts wherein the opposing orientations comprise alternating directions of projections with the proximal and distal ends of each strut in alternating lengthwise configuration (see Figures).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document ‘904 to include a strut arrangement as taught by British document since such a modification places at least one strut in compression when extracting the second member in either direction.


Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document ‘904 in view of Applicant’s Admission of Prior Art (since applicant did not challenge the examiner taking official notice in the previous office action).
Canadian document ‘904 discloses the invention substantially as claimed. However, Canadian document ‘904 is silent about including at least one bearing rail is disposed on the compression strut, preferably at the abutment face of the strut. According to applicant's admission of prior art bearing rails are old and well known. It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document ‘904 to include bearing rail on the strut since such a modification reduces the shearing off of the strut.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document ‘904 in view of Applicant’s Admission of Prior Art (since applicant did not challenge the examiner taking official notice in the previous office action).
Canadian document ‘904 discloses the invention substantially as claimed. However, Canadian document ‘904 lack openings to accommodate and protect cathodic protection anodes.  According to applicant’s admission of prior art openings to accommodate and protect cathodic protection anodes is old and well known. It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document ‘904 to include
opening to accommodate and protect cathodic protection anodes since such a
modification decreases deterioration.
Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 33 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
10/8/2022